DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Crew on 6/14/2021.
The application has been amended as follows: 
Listing of claims:
	

	Claims 1-30 (Canceled). 

	Claim 31 (Previously Presented):  A non-transitory computer-readable computer medium storing a program for causing a computer to execute as a judging step for judging a predetermined process as a ransomware when a first condition, a second condition, and a third condition are satisfied,
	wherein the first condition is satisfied when an actual file on a disk is file mapped as a file mapping object on a memory by the predetermined process; 
wherein the second condition is satisfied when the file mapping object is unmapped by the predetermined process; and 
wherein the third condition is satisfied when a file structure of the actual file or the file mapping object when unmapping is rewritten to inappropriate status.

Claim 32 (Previously Presented):  A non-transitory computer-readable computer medium storing a program for causing a computer to execute as a judging step for judging a predetermined process as a ransomware when a first condition, a third condition, and a second condition are satisfied,
	wherein the first condition is satisfied when an actual file on a disk is file mapped as a file mapping object on a memory by the predetermined process; 
wherein the second condition is satisfied when the first condition occurs consecutively; and 
wherein the third condition is satisfied when a file structure of the actual file or the file mapping object when unmapping is rewritten to inappropriate status.

	Claim 33 (Previously Presented):  A non-transitory computer-readable computer medium storing a program for causing a computer to execute as a judging step for judging a predetermined process as a ransomware when a first condition, a second condition, and a third condition are satisfied,
	wherein the first condition is satisfied when an actual file on a disk is file mapped as a file mapping object on a memory by the predetermined process; 
wherein the second condition is satisfied when the predetermined process is a program which is not associated with a kind of the actual file; and 
wherein the third condition is satisfied when an information of the actual file when mapping is different from an information of the actual file or the file mapping object when unmapping.

Claim 34 (Currently Amended):  A non-transitory computer-readable computer medium storing a program for causing a computer to execute as a judging step for judging a predetermined process as a ransomware when a first condition and a second condition are satisfied,
	wherein the first condition is satisfied when a function for writing data to an actual file on a disk is called from the predetermined process; 
wherein the second condition is satisfied when the predetermined process is a program which is not associated with a kind of the actual file; and
wherein the judging step judges the predetermined process as a ransomware, when a third condition that a file structure of the actual file is rewritten to inappropriate status by the function for writing data to the actual file is further satisfied.

	Claims 35-42 (Canceled). 
 
	Claim 43 (Previously Presented):  The non-transitory computer-readable computer medium storing the program according to claim 31, wherein
	the third condition is that a header information of the actual file when mapping is different from a header information of the actual file or the file mapping object when unmapping.

	Claim 44 (Previously Presented):	The non-transitory computer-readable computer medium storing the program according to claim 32, wherein
	the third condition is that a header information of the actual file when mapping is different from a header information of the actual file or the file mapping object when unmapping.

Claim 45 (Previously Presented):	The non-transitory computer-readable computer medium storing the program according to claim 31, wherein
	the judging step judges the first condition is satisfied, when a function for creating the file mapping object, or a function for mapping the file mapping object on the memory is called from the predetermined process.

	Claim 46 (Previously Presented):	The non-transitory computer-readable computer medium storing the program according to claim 32, wherein
	the judging step judges the first condition is satisfied, when a function for creating the file mapping object, or a function for mapping the file mapping object on the memory is called from the predetermined process.

	Claim 47 (Previously Presented):	The non-transitory computer-readable computer medium storing the program according to claim 31, wherein
	the judging step judges the second condition is satisfied, when a function for unmapping the file mapping object from the memory, a function for writing a part of the file mapping object to the disk, or a function for closing a handle of the file mapping object is called.

	Claim 48 (Canceled).	
	
	Claim 49 (Previously Presented):	The non-transitory computer-readable computer medium storing the program according to claim 31, wherein
	the program further causes the computer to function as a backup step for creating a backup file of the actual file when the actual file is file mapped as the file mapping object on the memory by the 

	Claim 50 (Previously Presented):	The non-transitory computer-readable computer medium storing the program according to claim 32, wherein
	the program further causes the computer to function as a backup step for creating a backup file of the actual file when the actual file is file mapped as the file mapping object on the memory by the predetermined process, and for writing back the backup file to the actual file on the disk when the judging step judges the predetermined process as a ransomware.

	Claim 51 (Previously Presented):	The non-transitory computer-readable computer medium storing the program according to claim 33, wherein
	the judging step judges the first condition is satisfied, when a function for creating the file mapping object, or a function for mapping the file mapping object on the memory is called from the predetermined process.
	
	Claim 52 (Previously Presented):	The non-transitory computer-readable computer medium storing the program according to claim 33, wherein
	the program further causes the computer to function as a backup step for creating a backup file of the actual file when the actual file is file mapped as the file mapping object on the memory by the predetermined process, and for writing back the backup file to the actual file on the disk when the judging step judges the predetermined process as a ransomware.

	Claim 53 (Canceled).
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOSUK SONG/              Primary Examiner, Art Unit 2435